Title: To James Madison from William C. C. Claiborne, 30 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 July 1804, New Orleans. “Your letters of the 19th. & 26th of June, together with their enclosures I have had the honor to receive.
“I shall inform Mr. Pedesclaux, and M. De Clouet of the reasons which induced the President of the United States not to interfere in their cases, and shall refer the former to Congress for a further prosecution of his claim, should he still think it maintainable, and the latter to the Superior Court to be instituted in the Orleans Territory on the 1st. of October next, for a redress of the injury which himself and family are supposed to have sustained; and in the mean time, St. Julien will not be released by any act of mine, from the recognizance which he entered into with M. Laussat.
“John D. Delacy has left this city nor do I know whither he is gone. The papers which he alludes to never were in my possession, nor do I recollect to have received from Mr. Delacy the Statement he mentions; it is however very probable that a list of the papers spoken of, were enclosed me, for the communications from Mr. De-lacy to me, during his confinement in this city, were frequent and voluminous.
“I have very little personal knowledge of Mr. Delacy, or the causes of his misfortunes; but fame gives him a bad name, and his confinement here, did not seem to excite a great share of the public sympathy. I was informed on my arrival in New-Orleans, that Delacy with 31 or 32 others were charged as accomplices of General Bowles, also of having committed an offence against the flag of Spain on the high seas and were claimed by the Commissioners of Spain as State prisoners, whom they had a right to withdraw with their forces from the province.

“Without discussing the propriety of this doctrine, which I understood M. Laussat had acceded to; (but which I thought somewhat doubtful) I contented myself, with interceding with the Marquis of Casa Calvo for their release, and finally Delacy and I believe 31 of his fellow prisoners were committed to the disposition of the Commissioners of the United States by the Spanish Commissioners, upon one condition; to wit—that Delacy and a man of the name of Thomas should be compelled to leave the province of Louisiana. The letters upon this subject you will see among the official correspondence of the Commissioners of the United States which were forwarded to the Department of State.
“The condition on which the pardon was effected, was made known to Mr. De-lacy on the next day after it was obtained, and he seemed to acquiesce with it. His own bond was taken by the Sheriff for his departure (being unable to give security) and finally he has left this city. Thomas also gave bond for his departure; but I believe he is yet in this city, and if so he will remain undisturbed.
“With respect to Mr. Delacy’s papers, I will mention the subject to Don Andre De Armesto the late Secretary of Louisiana, and I will request such as may relate to his (Delacy’s) private concerns.
“I will here take the liberty to remark generally, that the Spanish prisoners were a source of some embarrassment to me; I doubted whether their confinement was at all proper subsequent to the surrender of the province; but after the period allowed by treaty for the evacuation of the province had expired, I was clearly of opinion, that a continuance of their imprisonment was illegal: These men however were generally murderers and robbers of the basest kind; their removal from our Society was a great public benefit, and I connived at the imprisonment until the Spanish officers could remove them, which has been effected: if however a Habeas Corpus had been solicited, I should have granted the same, and on return thereof an enquiry would have taken place as to the legality of their confinement.
“I have made these general remarks to show you that Delacy’s case and that of other Spanish prisoners have engrossed my attention and to shew you also that under the treaty, my opinion is, that the benefit of the Writ of Habeas Corpus does already extend to Louisiana.”
Adds in a postscript: “The Prisoners taken with De Lacy were chiefly English Sailors; they were very grateful for their liberation, and proceeded to Providence, where most of them resided.”
